ORDER

PER CURIAM:
AND NOW, this 6th day of February, 1997, a Rule having been entered by this *1179Court on December 30, 1996, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Lyndon Jay Parker to show cause why he should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; Lyndon Jay Parker is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.